Citation Nr: 0122277	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-00 681	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, rated 50 percent disabling, for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's son and daughter, and the 
appellant's daughter-in-law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1942 to March 
1946.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A September 1999 rating action granted service connection for 
the cause of the veteran's death, resulting in an award of 
dependency and indemnity compensation (DIC).  However, in the 
Notice of Disagreement (NOD) received in August 2000 the 
appellant (widow) alleged that the veteran's service-
connected schizophrenic reaction, his only service-connected 
disorder and which was rated 50 percent at his death in 
August 1999, warranted a total rating for at least 10 years 
prior to his demise.  Although not specifically raised by the 
appellant, there is a question as to whether the appellant is 
seeking "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death).  Accordingly, this issue is referred to the RO for 
appropriate action.



FINDINGS OF FACT

At the time of the veteran's death on August [redacted], 1999 his only 
service-connected disorder was a schizophrenic reaction rated 
50 percent disabling, and at his death there was no formal or 
informal claim filed or pending for an increased rating for 
that service-connected psychiatric disorder.  


CONCLUSION OF LAW

As there was no formal or informal claim for an increased 
rating for the service-connected schizophrenic reaction filed 
or pending at the veteran's death there is no valid claim for 
accrued benefits for an increased rating for that disorder.  
38 U.S.C.A. § 5121 (West Supp. 2001); 38 C.F.R. § 3.1000 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  Regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA and the applicable regulations.  

Although the RO did not readjudicate this case after the VCAA 
enactment and issuance of the applicable regulations, a 
review of the record reveals that all appropriate development 
has been accomplished.  All relevant facts have been properly 
developed.  The statement of the case advised the appellant 
of the pertinent law and regulations as well as the basis for 
the decision in this case and thus she was given notice of 
what was needed to prevail.  Also, testimony was given at a 
hearing before the undersigned traveling member of the Board 
in April 2001.  At that time, the appellant and her 
representative were given notice of what was necessary to 
substantiate the claim.  At that hearing the appellant 
submitted voluminous additional evidence into the record and 
initial consideration of the evidence by the RO was waived.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has either 
been obtained by VA or submitted by the appellant and 
associated with the record on appeal.  

Legal Analysis

38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 3.1000 (2000) provide for the payment of accrued benefits 
unpaid for a period not to exceed 2 years prior to last 
entitlement if the veteran was "entitled at death" under 
"existing ratings or decisions" or there existed "evidence in 
the file at date of death regarding monetary benefits due and 
unpaid."  

However, in Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. 
Cir. 1998) the United States Court of Appeals for the 
Federal Circuit held that, together, 38 U.S.C.A. §§ 5101 and 
5121 (West 1991 & Supp. 1997) "compels the conclusion that, 
in order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  This comports 
with the Federal Circuit's decision in Zevalink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996) which held that a surviving 
spouse's "accrued benefits claim is derivative of the 
veteran's claim" and so concluded that, absent unconsidered 
new and material evidence in the file as of the date of 
death, a surviving spouse could only receive accrued 
benefits based on "existing ratings and decisions" and 
could not reopen and reargue a claim.  Zevalink, at 1241-42.  
"Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.  Just as 
the surviving spouse in Zevalink [v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996)] could not reopen the veteran's accrued 
benefits claim, so [] the surviving spouse may not file an 
accrued benefits claim in lieu of the veteran."  Jones, at 
1300.  

Here, much testimony and evidence has been submitted as to 
the severity of the veteran's service-connected psychiatric 
disability in the years immediately preceding his death.  In 
sum, the evidence reflects that the veteran kept all contact 
with the VA to a minimum due to a fear that his disability 
compensation might be decreased.  It is asserted that it was 
for this reason that, while he attend VA outpatient treatment 
(VAOPT) for his psychiatric disability, he intentionally did 
not give an accurate clinical picture of the severity of his 
psychiatric, making it appear better that it was and did not 
report the fact that he was receiving private psychiatric 
treatment until his VAOPT appointment in June 1999.  

A copy of notes made by the veteran, and purportedly given to 
the attending VA psychiatrist in June 1999, has been 
submitted into evidence.  However, these notes do not reflect 
any intent or desire to claim an increase in compensation for 
his service-connected psychiatric disorder but only reflect a 
history of his treatment from private clinical sources.  

Equally important is the fact that it is essentially 
conceded, in an attachment to VA Form 9, that the veteran did 
not file a claim for an increased rating for his service-
connected psychiatric disorder in the years preceding his 
death.  It is asserted in that document that this was due to 
his paranoia or fear of VA retribution as a result of his 
service-connected psychiatric disorder.  However, this does 
not alter the fact that since at least 1976, when entitlement 
to a total rating was denied, the veteran had not filed a 
claim for an increase in the rating for his service-connected 
psychiatric disorder and that he had not been hospitalized at 
a VA facility for more than a decade prior to his death 
(which could, under some circumstances, be construed to be a 
claim for increase).  

Here, the veteran simply sought VAOPT in May and June 1999 
but there is nothing which suggests that at the time of such 
VAOPT he expressed a desire or intent to claim and increased 
rating for his service-connected disorder.  

As to any allegation that VAOPT is an "informal claim" under 
38 C.F.R. §§ 3.155 and 3.157, § 3.155(a) provides that "[a]ny 
communication or action, indicating an intent to apply for [] 
benefits [] from a claimant...may be considered an informal 
claim.  Such informal claim must identify the benefit sought."  
When a veteran simply seeks outpatient treatment and not 
compensation benefits, it is not an informal claim.  Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993).   

After a thorough review of the entire record, there is 
nothing which could be construed as a either a formal or 
informal claim for an increased rating filed by the veteran 
during more than the last decade of his life.  According, the 
only conclusion that can be reached is that there was no such 
claim pending at his death.  He was not otherwise entitled to 
an increased rating based on existing rating decisions.  
Thus, there is no valid claim for an increased rating for the 
service-connected psychiatric disorder for the purpose of 
accrued benefits.  

Although voluminious documentation, in addition to the 
testimony, has been submitted into evidence a determination 
of entitlement to accrued benefits must be made on the basis 
of evidence on file at the time of the veteran's death, 
including VA documentation constructively on file, e.g., the 
VA outpatient treatment records of May and June 1999.  See 
Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the 
additional evidence added to the file since the veteran's 
death may not be considered in a determination of entitlement 
to accrued benefits.  However, the Board also notes that the 
substance of the testimony was that the veteran sought to 
have a minimum of contact with VA for fear of a decrease in 
or termination of his VA disability compensation.  This would 
also indicate that he never desired or intended to claim an 
increase in his service-connected disability in the years 
immediately preceding his death.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The claim for entitlement to an increased rating for 
schizophrenic reaction, rated 50 percent disabling, for the 
purpose of accrued benefits, is denied.  


_______________________________
LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals

 

